4/28/2022
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/12/2022.
No claims have been cancelled.
Claims 3-4 have been added. 
Claims(s) 1-4 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 4/28/2022 and 7/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular the references noted in paragraph 0005 of the specification of the original disclosure have not been considered.

Response to Arguments
Applicant’s non-arguments with respect to objection of the specification have been fully considered and are not persuasive.  The objection is maintained. 
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCC Support, “System Architecture for the 5G System; Stage 2 (Release 15)”, 3GPP, December 15, 2017, SP-170931 in view of Chun US 20210112513 and in further view of Qiao et al. US 20190335392.

As to claim 1:
MCC Support discloses:
A User Equipment (UE) comprising:
...configured to transmit, in a case that a timer is running for a Single Network Slice Selection Assistance Information (S-NSSAI) at a time when a Public Land Mobile Network (PLMN) is changed, ... session establishment request message for the ... S-NSSAI in a changed PLMN without stopping the timer.
(“5.19.7.4 S-NSSAI based congestion control
The use of the S-NSSAI based congestion control is for avoiding and handling of NAS signalling congestion associated with UEs for a particular S-NSSAI.
S-NSSAI based congestion control is applied as follows:
- If an S-NSSAI is determined as congested, then the SMF may apply S-NSSAI based congestion control towards the UE for SM requests which includes an S-NSSAI, and provides a back-off timer, and an associated S-NSSAI and optionally a DNN;
- The SMF may release PDU Sessions belonging to a congested S-NSSAI by sending a PDU Session Release Request message towards the UE with a back-off timer associated to the S-NSSAI and optionally a DNN;
- If an S-NSSAI is determined as congested, then the AMF may apply S-NSSAI based congestion control towards the UE, by providing an NAS Transport Error message for the NAS Transport message carrying the SM message and in the NAS Transport Error message include a back-off timer and an associated S-NSSAI and optionally in addition a DNN;
- Upon reception of a back-off timer with an associated S-NSSAI and optionally a DNN, the UE shall take the following actions until the timer expires:
- The UE shall not initiate any Session Management procedures for the congested S-NSSAI;
- If the back-off timer was associated with an S-NSSAI and a DNN, then the UE shall not initiate any Session Management procedures for that combination of S-NSSAI and DNN;
- If the UE receives a network initiated Session Management Request message for the congested S-NSSAI and DNN while the back-off timer associated to the S-NSSAI and DNN is running, the UE shall stop the back-off timer associated with this S-NSSAI and DNN and respond to the 5GC.
- Cell/TA/PLMN/RAT change doos not stop the back-off timer for the S-NSSAI;
- The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running;
The UE shall support a separate back-off timer for every S-NSSAI that the UE may use.
To avoid that large amounts of UEs initiate deferred requests (almost) simultaneously, the 5GC should select the value of the back-off timer for the S-NSSAI based congestion control so that deferred requests are not synchronized.
The S-NSSAI based congestion control does not prevent the UE to send and receive data or initiate Service Request procedure for activating User Plane connection belongs to the S-NSSAI that is under the congestion control.”; MCC Support; Section 5.19.7.4)
(where
“The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running”/”- Cell/TA/PLMN/RAT change doos not the back-off timer for the S-NSSAI” maps to “timer is running for a Single Network Slice Selection Assistance Information (S-NSSAI)”, where “back-off timer” maps to “timer”, “is running” maps to “is running”, “S0NSSAI” maps to “for a Single Network Slice Selection Assistance Information (S-NSSAI)”
”- Cell/TA/PLMN/RAT change doos not the back-off timer for the S-NSSAI” maps to “at a time when a Public Land Mobile Network (PLMN) is changed”, where “PLMN” maps to “PLMN”, “change” maps to “is changed”, “is running” is considered as including “at a time”
“- The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running”/ ”- Cell/TA/PLMN/RAT change doos not stop the back-off timer for the S-NSSAI” maps to “session establishment request message for the ... S-NSSAI in a changed PLMN without stopping the timer”, where “initiate the Session Management procedures” maps to “session establishment request message”, where “Session” maps to “session”, “initiate” maps to “establishment”, “procedures” is considered as including “request message” in order to perform “initiate”, “when the back-off timer...is running”/”doos not stop the back-off timer” maps to “without stopping the timer”, “S-NSSAI” maps to “S-NSSAI”, where Qiao et al. teaches a “PDU session establishment request” may be included in a SM where SM is analogous to “Session Management” (see para. 0271).

MCC Support teaches changing PLMN does not stop a back-off timer associated with a S-NSSAI and teaches priority/emergency services for the S-NSAAI may be performed when the back-off timer for the associated S-NSSAI is running.

MCC Support as described above does not explicitly teach:
a transmitter
a Protocol Data Unit (PDU) [session establishment request message] for the same S-NSSAI [in a changed PLMN]

However, Chun further teaches a same S-NSSAI/transmitter capability which includes:
a transmitter
(see “TX...module 110”/FIG. 9)

for the same S-NSSAI [in a changed PLMN]
(“A UE can be configured by the HPLMN with a Configured NSSAI per PLMN. A Configured NSSAI can be PLMN-specific and the HPLMN indicates to what PLMN(s) each Configured NSSAI applies, including whether the Configured NSSAI applies to all PLMNs, i. e. the Configured NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs). When providing a Requested NSSAI to the network upon registration, the UE in a given PLMN shall only use S-NSSAIs belonging to the Configured NSSAI, if any, of that PLMN.”; Chun; 0186)
(“To enable UEs to build a suitable communication environment by properly receiving paging or a system information block (SIB), every UE is currently supposed to camp on at least one cell. This operation is meant to allow a UE to make an emergency call or receive a disaster notification by selecting even a PLMN of another operator, when the UE has failed to detect its subscribed PLMN.”; Chun 0204)
(where
“including whether the Configured NSSAI applies to all PLMNs, i. e. the Configured NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs)” maps to “for the same S-NSSAI”, where “same information” maps to “same”, “standardized S-NSSAIs” maps to “S-NSSAI”
“emergency...selecting even a PLMN of another operator” maps to “[in a changed PLMN]”

Chun teaches a UE when performing a registration procedure uses an NSSAI which applies to all PLMNs where the NSSAI includes the same information which includes the same S-NSSAIs or standardized S-NSSAIs.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same S-NSSAI/transmitter capability of Chun into MCC Support. By modifying the processing/communication of MCC Support to include the same S-NSSAI/transmitter capability as taught by processing/communication of Chun, the benefits of improved congestion control (MCC Support; Section 5.19.7.4) with improved throughput (Chun; 0018) are achieved.

However, Qiao et al. further teaches a PDU capability which includes:
a Protocol Data Unit (PDU) [session establishment request message]
(“An example PDU session establishment procedure depicted in FIG. 12 and FIG. 13. In an example embodiment, when the PDU session establishment procedure may be employed, the UE 100 may send to the AMF 155 a NAS Message (or a SM NAS message) comprising NSSAI, S-NSSAI (e.g., requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI, and/or the like), DNN, PDU session ID, request type, old PDU session ID, N1 SM container (PDU session establishment request), and/or the like. In an example, the UE 100, in order to establish a new PDU session, may generate a new PDU session ID. In an example, when emergency service may be required and an emergency PDU session may not already be established, the UE 100 may initiate the UE 100 requested PDU session establishment procedure with a request type indicating emergency request. In an example, the UE 100 may initiate the UE 100 requested PDU session establishment procedure by the transmission of the NAS message containing a PDU session establishment request within the N1 SM container.”; Qiao et al.; 0271)
(where
“UE 100 may send to the AMF 155 a NAS Message (or a SM NAS message) comprising NSSAI, S-NSSAI (e.g., requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI, and/or the like), DNN, PDU session ID, request type, old PDU session ID, N1 SM container (PDU session establishment request)” maps to “a Protocol Data Unit (PDU) [session establishment request message]”, where “PDU” maps to “PDU”

Qiao et al. teaches a sending a PDU session establishment request associated with a S-NSSAI, where the PDU session establishment request is included in SM and may be associated with an emergency request.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same S-NSSAI capability of Zhu et al. into Kim et al. By modifying the processing of Kim et al. to include the same S-NSSAI capability as taught by processing of Zhu et al., the benefits of efficient congestion control (Kim et al.; 0303) with reduced dependencies (Qiao et al.; 0185) are achieved.

As to claim 2:
MCC Support discloses:
A communication method performed by a User Equipment (UE), the communication method comprising:
transmitting, in a case that a timer is running for a Single Network Slice Selection Assistance Information (S-NSSAJ) at a time when a Public Land Mobile Network (PLMN) is changed, ... session establishment request message ... in a changed PLMN without stopping the timer.
 (“5.19.7.4 S-NSSAI based congestion control
The use of the S-NSSAI based congestion control is for avoiding and handling of NAS signalling congestion associated with UEs for a particular S-NSSAI.
S-NSSAI based congestion control is applied as follows:
- If an S-NSSAI is determined as congested, then the SMF may apply S-NSSAI based congestion control towards the UE for SM requests which includes an S-NSSAI, and provides a back-off timer, and an associated S-NSSAI and optionally a DNN;
- The SMF may release PDU Sessions belonging to a congested S-NSSAI by sending a PDU Session Release Request message towards the UE with a back-off timer associated to the S-NSSAI and optionally a DNN;
- If an S-NSSAI is determined as congested, then the AMF may apply S-NSSAI based congestion control towards the UE, by providing an NAS Transport Error message for the NAS Transport message carrying the SM message and in the NAS Transport Error message include a back-off timer and an associated S-NSSAI and optionally in addition a DNN;
- Upon reception of a back-off timer with an associated S-NSSAI and optionally a DNN, the UE shall take the following actions until the timer expires:
- The UE shall not initiate any Session Management procedures for the congested S-NSSAI;
- If the back-off timer was associated with an S-NSSAI and a DNN, then the UE shall not initiate any Session Management procedures for that combination of S-NSSAI and DNN;
- If the UE receives a network initiated Session Management Request message for the congested S-NSSAI and DNN while the back-off timer associated to the S-NSSAI and DNN is running, the UE shall stop the back-off timer associated with this S-NSSAI and DNN and respond to the 5GC.
- Cell/TA/PLMN/RAT change doos not stop the back-off timer for the S-NSSAI;
- The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running;
The UE shall support a separate back-off timer for every S-NSSAI that the UE may use.
To avoid that large amounts of UEs initiate deferred requests (almost) simultaneously, the 5GC should select the value of the back-off timer for the S-NSSAI based congestion control so that deferred requests are not synchronized.
The S-NSSAI based congestion control does not prevent the UE to send and receive data or initiate Service Request procedure for activating User Plane connection belongs to the S-NSSAI that is under the congestion control.”; MCC Support; Section 5.19.7.4)
(where
“The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running”/”- Cell/TA/PLMN/RAT change doos not the back-off timer for the S-NSSAI” maps to “timer is running for a Single Network Slice Selection Assistance Information (S-NSSAI)”, where “back-off timer” maps to “timer”, “is running” maps to “is running”, “S0NSSAI” maps to “for a Single Network Slice Selection Assistance Information (S-NSSAI)”
”- Cell/TA/PLMN/RAT change doos not the back-off timer for the S-NSSAI” maps to “at a time when a Public Land Mobile Network (PLMN) is changed”, where “PLMN” maps to “PLMN”, “change” maps to “is changed”, “is running” is considered as including “at a time”
“- The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running”/ ”- Cell/TA/PLMN/RAT change doos not stop the back-off timer for the S-NSSAI” maps to “session establishment request message for the ... S-NSSAI in a changed PLMN without stopping the timer”, where “initiate the Session Management procedures” maps to “session establishment request message”, where “Session” maps to “session”, “initiate” maps to “establishment”, “procedures” is considered as including “request message” in order to perform “initiate”, “when the back-off timer...is running”/”doos not stop the back-off timer” maps to “without stopping the timer”, “S-NSSAI” maps to “S-NSSAI”, where Qiao et al. teaches a “PDU session establishment request” may be included in a SM where SM is analogous to “Session Management” (see para. 0271).

MCC Support teaches changing PLMN does not stop a back-off timer associated with a S-NSSAI and teaches priority/emergency services for the S-NSAAI may be performed when the back-off timer for the associated S-NSSAI is running.

MCC Support as described above does not explicitly teach:
a Protocol Data Unit (PDU) [session establishment request message] for the same S-NSSAI [in a changed PLMN]

However, Chun further teaches a same S-NSSAI capability which includes:
for the same S-NSSAI [in a changed PLMN]
(“A UE can be configured by the HPLMN with a Configured NSSAI per PLMN. A Configured NSSAI can be PLMN-specific and the HPLMN indicates to what PLMN(s) each Configured NSSAI applies, including whether the Configured NSSAI applies to all PLMNs, i. e. the Configured NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs). When providing a Requested NSSAI to the network upon registration, the UE in a given PLMN shall only use S-NSSAIs belonging to the Configured NSSAI, if any, of that PLMN.”; Chun; 0186)
(“To enable UEs to build a suitable communication environment by properly receiving paging or a system information block (SIB), every UE is currently supposed to camp on at least one cell. This operation is meant to allow a UE to make an emergency call or receive a disaster notification by selecting even a PLMN of another operator, when the UE has failed to detect its subscribed PLMN.”; Chun 0204)
(where
“including whether the Configured NSSAI applies to all PLMNs, i. e. the Configured NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs)” maps to “for the same S-NSSAI”, where “same information” maps to “same”, “standardized S-NSSAIs” maps to “S-NSSAI”
“emergency...selecting even a PLMN of another operator” maps to “[in a changed PLMN]”

Chun teaches a UE when performing a registration procedure uses an NSSAI which applies to all PLMNs where the NSSAI includes the same information which includes the same S-NSSAIs or standardized S-NSSAIs.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same S-NSSAI capability of Chun into MCC Support. By modifying the processing/communication of MCC Support to include the same S-NSSAI capability as taught by processing/communication of Chun, the benefits of improved congestion control (MCC Support; Section 5.19.7.4) with improved throughput (Chun; 0018) are achieved.

However, Qiao et al. further teaches a PDU capability which includes:
a Protocol Data Unit (PDU) [session establishment request message]
(“An example PDU session establishment procedure depicted in FIG. 12 and FIG. 13. In an example embodiment, when the PDU session establishment procedure may be employed, the UE 100 may send to the AMF 155 a NAS Message (or a SM NAS message) comprising NSSAI, S-NSSAI (e.g., requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI, and/or the like), DNN, PDU session ID, request type, old PDU session ID, N1 SM container (PDU session establishment request), and/or the like. In an example, the UE 100, in order to establish a new PDU session, may generate a new PDU session ID. In an example, when emergency service may be required and an emergency PDU session may not already be established, the UE 100 may initiate the UE 100 requested PDU session establishment procedure with a request type indicating emergency request. In an example, the UE 100 may initiate the UE 100 requested PDU session establishment procedure by the transmission of the NAS message containing a PDU session establishment request within the N1 SM container.”; Qiao et al.; 0271)
(where
“UE 100 may send to the AMF 155 a NAS Message (or a SM NAS message) comprising NSSAI, S-NSSAI (e.g., requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI, and/or the like), DNN, PDU session ID, request type, old PDU session ID, N1 SM container (PDU session establishment request)” maps to “a Protocol Data Unit (PDU) [session establishment request message]”, where “PDU” maps to “PDU”

Qiao et al. teaches a sending a PDU session establishment request associated with a S-NSSAI, where the PDU session establishment request is included in SM and may be associated with an emergency request.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same S-NSSAI capability of Zhu et al. into Kim et al. By modifying the processing of Kim et al. to include the same S-NSSAI capability as taught by processing of Zhu et al., the benefits of efficient congestion control (Kim et al.; 0303) with reduced dependencies (Qiao et al.; 0185) are achieved.

As to claim 3:
MCC Support discloses:
associated with the changed PLMN
(“5.19.7.4 S-NSSAI based congestion control
The use of the S-NSSAI based congestion control is for avoiding and handling of NAS signalling congestion associated with UEs for a particular S-NSSAI.
S-NSSAI based congestion control is applied as follows:
- If an S-NSSAI is determined as congested, then the SMF may apply S-NSSAI based congestion control towards the UE for SM requests which includes an S-NSSAI, and provides a back-off timer, and an associated S-NSSAI and optionally a DNN;
- The SMF may release PDU Sessions belonging to a congested S-NSSAI by sending a PDU Session Release Request message towards the UE with a back-off timer associated to the S-NSSAI and optionally a DNN;
- If an S-NSSAI is determined as congested, then the AMF may apply S-NSSAI based congestion control towards the UE, by providing an NAS Transport Error message for the NAS Transport message carrying the SM message and in the NAS Transport Error message include a back-off timer and an associated S-NSSAI and optionally in addition a DNN;
- Upon reception of a back-off timer with an associated S-NSSAI and optionally a DNN, the UE shall take the following actions until the timer expires:
- The UE shall not initiate any Session Management procedures for the congested S-NSSAI;
- If the back-off timer was associated with an S-NSSAI and a DNN, then the UE shall not initiate any Session Management procedures for that combination of S-NSSAI and DNN;
- If the UE receives a network initiated Session Management Request message for the congested S-NSSAI and DNN while the back-off timer associated to the S-NSSAI and DNN is running, the UE shall stop the back-off timer associated with this S-NSSAI and DNN and respond to the 5GC.
- Cell/TA/PLMN/RAT change doos not stop the back-off timer for the S-NSSAI;
- The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running;
The UE shall support a separate back-off timer for every S-NSSAI that the UE may use.
To avoid that large amounts of UEs initiate deferred requests (almost) simultaneously, the 5GC should select the value of the back-off timer for the S-NSSAI based congestion control so that deferred requests are not synchronized.
The S-NSSAI based congestion control does not prevent the UE to send and receive data or initiate Service Request procedure for activating User Plane connection belongs to the S-NSSAI that is under the congestion control.”; MCC Support; Section 5.19.7.4)

MCC Support as described above does not explicitly teach:
wherein the PDU session establishment request message is transmitted to a core network.

However, Chun further teaches a core/AMF capability which includes:
wherein the PDU session establishment request message is transmitted to a core network.
(“A UE can be configured by the HPLMN with a Configured NSSAI per PLMN. A Configured NSSAI can be PLMN-specific and the HPLMN indicates to what PLMN(s) each Configured NSSAI applies, including whether the Configured NSSAI applies to all PLMNs, i. e. the Configured NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs). When providing a Requested NSSAI to the network upon registration, the UE in a given PLMN shall only use S-NSSAIs belonging to the Configured NSSAI, if any, of that PLMN.”; Chun; 0186)
(“To enable UEs to build a suitable communication environment by properly receiving paging or a system information block (SIB), every UE is currently supposed to camp on at least one cell. This operation is meant to allow a UE to make an emergency call or receive a disaster notification by selecting even a PLMN of another operator, when the UE has failed to detect its subscribed PLMN.”; Chun; 0204)
(“In an access network, the network node 200 may be an eNB or a gNB. In a core network, the network node 200 may be a device including a mobility management entity (MME) or an access management function (AMF).”; Chun; 0263)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the core/AMF capability of Chun into MCC Support. By modifying the processing/communication of MCC Support to include the core/AMF capability as taught by processing/communication of Chun, the benefits of improved congestion control (MCC Support; Section 5.19.7.4) with improved throughput (Chun; 0018) are achieved.

As to claim 4:
MCC Support discloses:
associated with the changed PLMN
(“5.19.7.4 S-NSSAI based congestion control
The use of the S-NSSAI based congestion control is for avoiding and handling of NAS signalling congestion associated with UEs for a particular S-NSSAI.
S-NSSAI based congestion control is applied as follows:
- If an S-NSSAI is determined as congested, then the SMF may apply S-NSSAI based congestion control towards the UE for SM requests which includes an S-NSSAI, and provides a back-off timer, and an associated S-NSSAI and optionally a DNN;
- The SMF may release PDU Sessions belonging to a congested S-NSSAI by sending a PDU Session Release Request message towards the UE with a back-off timer associated to the S-NSSAI and optionally a DNN;
- If an S-NSSAI is determined as congested, then the AMF may apply S-NSSAI based congestion control towards the UE, by providing an NAS Transport Error message for the NAS Transport message carrying the SM message and in the NAS Transport Error message include a back-off timer and an associated S-NSSAI and optionally in addition a DNN;
- Upon reception of a back-off timer with an associated S-NSSAI and optionally a DNN, the UE shall take the following actions until the timer expires:
- The UE shall not initiate any Session Management procedures for the congested S-NSSAI;
- If the back-off timer was associated with an S-NSSAI and a DNN, then the UE shall not initiate any Session Management procedures for that combination of S-NSSAI and DNN;
- If the UE receives a network initiated Session Management Request message for the congested S-NSSAI and DNN while the back-off timer associated to the S-NSSAI and DNN is running, the UE shall stop the back-off timer associated with this S-NSSAI and DNN and respond to the 5GC.
- Cell/TA/PLMN/RAT change doos not stop the back-off timer for the S-NSSAI;
- The UE is allowed to initiate the Session Management procedures for high priority access and emergency services for the S-NSSAI even when the back-off timer associated to the S-NSSAI is running;
The UE shall support a separate back-off timer for every S-NSSAI that the UE may use.
To avoid that large amounts of UEs initiate deferred requests (almost) simultaneously, the 5GC should select the value of the back-off timer for the S-NSSAI based congestion control so that deferred requests are not synchronized.
The S-NSSAI based congestion control does not prevent the UE to send and receive data or initiate Service Request procedure for activating User Plane connection belongs to the S-NSSAI that is under the congestion control.”; MCC Support; Section 5.19.7.4)

MCC Support as described above does not explicitly teach:
wherein the PDU session establishment request message is transmitted to a core network.

However, Chun further teaches a core/AMF capability which includes:
wherein the PDU session establishment request message is transmitted to a core network.
(“A UE can be configured by the HPLMN with a Configured NSSAI per PLMN. A Configured NSSAI can be PLMN-specific and the HPLMN indicates to what PLMN(s) each Configured NSSAI applies, including whether the Configured NSSAI applies to all PLMNs, i. e. the Configured NSSAI conveys the same information regardless of the PLMN the UE is accessing (e.g. this could be possible for NSSAIs containing only standardized S-NSSAIs). When providing a Requested NSSAI to the network upon registration, the UE in a given PLMN shall only use S-NSSAIs belonging to the Configured NSSAI, if any, of that PLMN.”; Chun; 0186)
(“To enable UEs to build a suitable communication environment by properly receiving paging or a system information block (SIB), every UE is currently supposed to camp on at least one cell. This operation is meant to allow a UE to make an emergency call or receive a disaster notification by selecting even a PLMN of another operator, when the UE has failed to detect its subscribed PLMN.”; Chun; 0204)
(“In an access network, the network node 200 may be an eNB or a gNB. In a core network, the network node 200 may be a device including a mobility management entity (MME) or an access management function (AMF).”; Chun; 0263)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the core/AMF capability of Chun into MCC Support. By modifying the processing/communication of MCC Support to include the core/AMF capability as taught by processing/communication of Chun, the benefits of improved congestion control (MCC Support; Section 5.19.7.4) with improved throughput (Chun; 0018) are achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464